DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the claims filed on August 7, 2020.
Claims 1-20 are currently pending.
Claims 1-20 are currently rejected.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on August 7, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-9, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Patent Application Publication No. 2020/0035045 and hereinafter, “Kim”) in view of Ogawa et al. (U.S. Patent Application Publication No. 2017/0028981 and hereinafter, “Ogawa”).

Regarding claim 1, Kim teaches a vehicle learning system comprising:
a first execution device mounted on a vehicle;
Kim [0136] discloses “…the AI device mounted on the vehicle may perform: acquiring, by the sensing unit 140, data (S410)…”
a second execution device outside the vehicle; and
Kim [0004] discloses “According to the standard, information about the main system of the vehicle or failure information transmitted from sensors attached to the vehicle to the ECU can be viewed at the external device of the vehicle by using the serial communication function.”
a storage device, wherein: the storage device is configured to store mapping data including data, which is learned by machine learning and defines mapping that receives input data based on a detection value of an in-vehicle sensor…
Kim [0061] discloses “The memory 170 may store data that supports various functions of the AI device 100. For example, the memory 170 may store input data acquired by the input unit 120, learning data, a learning model, a learning history, and the like.”
the first execution device and the second execution device are configured to execute, in cooperation with each other, an acquisition process of acquiring the input data, a calculation process of calculating the output value with the input data acquired by the acquisition process as an input of the mapping, and a relationship evaluation process of evaluating a relationship between a predetermined variable different from a variable corresponding to the output value and accuracy of the output value;
Kim [0004] discloses “According to the standard, information about the main system of the vehicle or failure information transmitted from sensors attached to the vehicle to the ECU can be viewed at the external device of the vehicle by using the serial communication function.”
The Examiner further notes that the ECU communicating with the external device of the vehicle via serial communication function indicates that the first and second execution devices are in cooperation with each other.
Kim [0136] discloses “the AI device mounted on the vehicle may perform: acquiring, by the sensing unit 140, data (S410); determining, by the processor 180, whether the data acquired by the sensing unit satisfies a predetermined reference value (S420); inputting, by the processor 180, the acquired data to the AI model to determine whether to perform self-diagnosis and an impact direction (S430)…”
The Examiner notes that determining if data satisfies a predetermined reference value encompasses evaluating the relationship between a predetermined variable and a variable corresponding to an output value.
the first execution device is configured to execute at least the acquisition process; and
Kim [0136] discloses “…the AI device mounted on the vehicle may perform: acquiring, by the sensing unit 140, data (S410)…”
The Examiner notes that the AI device may be a first execution device.
the second execution device is configured to execute at least the relationship evaluation process.
Kim [0136] discloses “…determining, by the processor 180, whether the data acquired by the sensing unit satisfies a predetermined reference value (S420)…”
The Examiner notes that the processor may be a second execution device.
...outputs an output value having information on a default state of the vehicle;
Ogawa [0061] discloses “The PM ECU 70 receives an output signal indicating an engine state via the engine ECU 73. The engine state is detected by an engine state quantity sensor 99.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the in-vehicle sensors of Kim to consider the default state being a state of the internal combustion engine, as taught by Ogawa, “for the purpose of improvement in the fuel consumption performance of the vehicle” (Ogawa [0005]).

Regarding claim 2, Kim in combination with Ogawa teaches the vehicle learning system according to claim 1, wherein Kim further teaches:
the predetermined variable includes a variable different from a variable corresponding to the input data.
Kim [0139] discloses “Next, the processor 180 may determine whether the acquired data satisfies a predetermined reference value by receiving or sensing the acquired data through the sensing unit 140 (S420).”

Regarding claim 3, Kim in combination with Ogawa teaches the vehicle learning system according to claim 1, wherein Kim further teaches:
the mapping is configured of a function approximator that receives the input data and outputs the output value;
Kim [0029]-[0030] discloses “The artificial neural network can be defined by a connection pattern between neurons in different layers, a learning process for updating model parameters, and an activation function for generating an output value…The artificial neural network may include an input layer, an output layer, and optionally one or more hidden layers.”
the second execution device is configured to execute an update process of updating the mapping data based on an evaluation result of the relationship evaluation process; and
Kim [0004] discloses “According to the standard, information about the main system of the vehicle or failure information transmitted from sensors attached to the vehicle to the ECU can be viewed at the external device of the vehicle by using the serial communication function.”
Kim [0049] discloses “The communication unit 110 may transmit and receive data to and from external devices such as other AI devices 100a to 100e and the AI server 200 by using wire/wireless communication technology. For example, the communication unit 110 may transmit and receive sensor information, a user input, a learning model, and a control signal to and from external devices.”
Kim [0029] discloses “The artificial neural network can be defined by a connection pattern between neurons in different layers, a learning process for updating model parameters, and an activation function for generating an output value.”
Kim [0161] discloses “If the data acquired through the sensing unit 140 satisfies the predetermined reference value, the processor 180 inputs the corresponding data to the AI model…”
the update process includes a division process of dividing the mapping data to be used into respective pieces of data according to a value of the predetermined variable.
Kim [0128] discloses “Meanwhile, the AI device disclosed herein may utilize a combination of pieces of information sensed by at least two sensors.”
Kim [0136] discloses “…the AI device mounted on the vehicle may perform: acquiring, by the sensing unit 140, data (S410); determining, by the processor 180, whether the data acquired by the sensing unit satisfies a predetermined reference value (S420); inputting, by the processor 180, the acquired data to the AI model…”
The Examiner notes that inputting the acquired data into the AI model encompasses an update process.

Regarding claim 4, Kim in combination with Ogawa teaches the vehicle learning system according to claim 2, wherein Kim further teaches:
the mapping is configured of a function approximator that receives the input data and outputs the output value;
Kim [0029]-[0030] discloses “The artificial neural network can be defined by a connection pattern between neurons in different layers, a learning process for updating model parameters, and an activation function for generating an output value…The artificial neural network may include an input layer, an output layer, and optionally one or more hidden layers.”
the second execution device is configured to execute an update process of updating the mapping data based on an evaluation result of the relationship evaluation process; and
Kim [0004] discloses “According to the standard, information about the main system of the vehicle or failure information transmitted from sensors attached to the vehicle to the ECU can be viewed at the external device of the vehicle by using the serial communication function.”
Kim [0049] discloses “The communication unit 110 may transmit and receive data to and from external devices such as other AI devices 100a to 100e and the AI server 200 by using wire/wireless communication technology. For example, the communication unit 110 may transmit and receive sensor information, a user input, a learning model, and a control signal to and from external devices.”
Kim [0029] discloses “The artificial neural network can be defined by a connection pattern between neurons in different layers, a learning process for updating model parameters, and an activation function for generating an output value.”
Kim [0136] discloses “…determining, by the processor 180, whether the data acquired by the sensing unit satisfies a predetermined reference value (S420); inputting, by the processor 180, the acquired data to the AI model…”
the update process includes a division process of dividing the mapping data to be used into respective pieces of data according to a value of the predetermined variable.
Kim [0128] discloses “Meanwhile, the AI device disclosed herein may utilize a combination of pieces of information sensed by at least two sensors.”
Kim [0136] discloses “…the AI device mounted on the vehicle may perform: acquiring, by the sensing unit 140, data (S410); determining, by the processor 180, whether the data acquired by the sensing unit satisfies a predetermined reference value (S420); inputting, by the processor 180, the acquired data to the AI model…”
The Examiner notes that inputting the acquired data into the AI model encompasses an update process.

Regarding claim 7, Kim in combination with Ogawa teaches the vehicle learning system according to claim 1, wherein Kim further teaches:
the second execution device is configured to execute an update process of updating the mapping data based on an evaluation result of the relationship evaluation process; and
Kim [0004] discloses “According to the standard, information about the main system of the vehicle or failure information transmitted from sensors attached to the vehicle to the ECU can be viewed at the external device of the vehicle by using the serial communication function.”
Kim [0049] discloses “The communication unit 110 may transmit and receive data to and from external devices such as other AI devices 100a to 100e and the AI server 200 by using wire/wireless communication technology. For example, the communication unit 110 may transmit and receive sensor information, a user input, a learning model, and a control signal to and from external devices.”
Kim [0029] discloses “The artificial neural network can be defined by a connection pattern between neurons in different layers, a learning process for updating model parameters, and an activation function for generating an output value.”
the update process includes an addition process of adding the predetermined variable to an input variable to the mapping.
Kim [0007] discloses “In one embodiment of the present invention, an artificial intelligence device mounted on a vehicle may input data acquired from a gyroscope sensor, a GPS sensor, and an acceleration sensor to an artificial intelligence model…”
The Examiner notes that inputting acquired data from designated variables (e.g., gyroscope, GPS, acceleration) encompasses adding a predetermined variable to an input variable.

Regarding claim 8, Kim in combination with Ogawa teaches the vehicle learning system according to claim 2, wherein Kim further teaches:
the second execution device is configured to execute an update process of updating the mapping data based on an evaluation result of the relationship evaluation process; and
Kim [0004] discloses “According to the standard, information about the main system of the vehicle or failure information transmitted from sensors attached to the vehicle to the ECU can be viewed at the external device of the vehicle by using the serial communication function.”
Kim [0049] discloses “The communication unit 110 may transmit and receive data to and from external devices such as other AI devices 100a to 100e and the AI server 200 by using wire/wireless communication technology. For example, the communication unit 110 may transmit and receive sensor information, a user input, a learning model, and a control signal to and from external devices.”
Kim [0029] discloses “The artificial neural network can be defined by a connection pattern between neurons in different layers, a learning process for updating model parameters, and an activation function for generating an output value.”
Kim [0136] discloses “…determining, by the processor 180, whether the data acquired by the sensing unit satisfies a predetermined reference value (S420); inputting, by the processor 180, the acquired data to the AI model…”
the update process includes an addition process of adding the predetermined variable to an input variable to the mapping.
Kim [0007] discloses “In one embodiment of the present invention, an artificial intelligence device mounted on a vehicle may input data acquired from a gyroscope sensor, a GPS sensor, and an acceleration sensor to an artificial intelligence model…”
The Examiner notes that inputting acquired data from designated variables (e.g., gyroscope, GPS, acceleration) encompasses adding a predetermined variable to an input variable.

Regarding claim 9, Kim in combination with Ogawa teaches the vehicle learning system according to claim 3, wherein Kim further teaches:
the predetermined variable includes a position information variable which is a variable indicating position information of the vehicle.
Kim [0010] discloses “If the proximity sensor value is less than or equal to a first reference value, data acquired from the gyroscope sensor, the acceleration sensor, the GPS sensor, and the proximity sensor may be input to the artificial intelligence mode.”

Regarding claim 11, Kim in combination with Ogawa teaches the vehicle learning system according to claim 7, wherein Kim further teaches:
the predetermined variable includes a position information variable which is a variable indicating position information of the vehicle.
Kim [0010] discloses “If the proximity sensor value is less than or equal to a first reference value, data acquired from the gyroscope sensor, the acceleration sensor, the GPS sensor, and the proximity sensor may be input to the artificial intelligence mode.”

Regarding claim 12, Kim in combination with Ogawa teaches the vehicle learning system according to claim 3, wherein Kim further teaches:
the vehicle includes an internal combustion engine;
Kim [0041] discloses “The vehicle may include a vehicle having only an internal combustion engine…”
Kim does not expressly teach:
the detection value of the in-vehicle sensor is for detecting a state of the internal combustion engine; and
the default state is the state of the internal combustion engine.
Ogawa teaches:
the detection value of the in-vehicle sensor is for detecting a state of the internal combustion engine; and
Ogawa [0061] discloses “The PM ECU 70 receives an output signal indicating an engine state via the engine ECU 73. The engine state is detected by an engine state quantity sensor 99.”
the default state is the state of the internal combustion engine.
Ogawa [0061] discloses “The PM ECU 70 receives an output signal indicating an engine state via the engine ECU 73. The engine state is detected by an engine state quantity sensor 99.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the in-vehicle sensors of Kim to consider the default state being a state of the internal combustion engine, as taught by Ogawa, “for the purpose of improvement in the fuel consumption performance of the vehicle” (Ogawa [0005]).

Regarding claim 13, Kim in combination with Ogawa teaches the vehicle learning system according to claim 12, wherein Kim further teaches:
the predetermined variable includes an intake temperature variable indicating a temperature of intake air of the internal combustion engine.
Kim [0186] discloses “The ECU module may include an engine control unit module. Specifically, the ECU (PCM) as the engine control device may include a module having functions such as…the control of the amount of fuel injected according to a temperature and other conditions…”

Regarding claim 14, Kim in combination with Ogawa teaches the vehicle learning system according to claim 12, wherein Ogawa further teaches:
the predetermined variable includes an atmospheric pressure variable which is a variable indicating an atmospheric pressure at a location where the vehicle is located.
Ogawa [0061] discloses “The PM ECU 70 receives an output signal indicating an engine state via the engine ECU 73. The engine state is detected by an engine state quantity sensor 99. The output signal indicating the engine state includes an engine rotation speed NE, a throttle valve opening degree TA, an engine coolant temperature THW, an atmospheric pressure Pa, and the like.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed in Kim to incorporate atmospheric pressure, as taught in Ogawa, to more accurately determine the state of the engine (Ogawa [0061]).

Regarding claim 15, Kim in combination with Ogawa teaches the vehicle learning system according to claim 12, wherein Ogawa further teaches:
the predetermined variable includes a rotation speed variable which is a variable indicating a rotation speed of a crankshaft of the internal combustion engine mounted on the vehicle.
Ogawa [0149] discloses “The driving force Fx is, for example, calculated on the basis of the current engine rotation speed NE detected by a rotation speed sensor of the engine 20, included in the engine state quantity sensor 99, a current state of a speed stage of a transmission, detected by a shift position sensor, and the like.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed in Kim to incorporate rotation speed, as taught in Ogawa, “for the purpose of improvement in the fuel consumption performance of the vehicle” (Ogawa [0005]).

Claims 5-6, 10, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of Ogawa et al., further in view of Wheeler et al. (U.S. Patent Application Publication No. 2018/0188045 and hereinafter, “Wheeler”).

Regarding claim 5, Kim in combination with Ogawa teaches the vehicle learning system according to claim 1, wherein Kim further teaches:
the mapping is configured of a function approximator that receives the input data and outputs the output value;
Kim [0029]-[0030] discloses “The artificial neural network can be defined by a connection pattern between neurons in different layers, a learning process for updating model parameters, and an activation function for generating an output value…The artificial neural network may include an input layer, an output layer, and optionally one or more hidden layers.”
the storage device is configured to store a plurality of pieces of data as the mapping data;
Kim [0128] discloses “Meanwhile, the AI device disclosed herein may utilize a combination of pieces of information sensed by at least two sensors.”
Kim [0167] discloses “As a method for collecting the training set of the AI model 720, data stored in the AI server 200 or the cloud may be used, and information stored in the memory 170 inside the AI device 100 may be used.”
the calculation process includes a selection process of selecting the mapping data used for calculating the output value according to a value of the predetermined variable;
Wheeler [0121] discloses “For example, the vehicle 150 calculates a significance value for a particular discrepancy according to predetermined rules and compares the significance value to a threshold value to evaluate whether the discrepancy is significant.”
the second execution device is configured to execute an update process of updating the mapping data based on an evaluation result of the relationship evaluation process; and
Kim [0004] discloses “According to the standard, information about the main system of the vehicle or failure information transmitted from sensors attached to the vehicle to the ECU can be viewed at the external device of the vehicle by using the serial communication function.”
Kim [0029] discloses “The artificial neural network can be defined by a connection pattern between neurons in different layers, a learning process for updating model parameters, and an activation function for generating an output value.”
The combination of Kim and Ogawa do not expressly teach:
the update process includes a change process of changing a relationship between the value of the predetermined variable and the mapping data.
Wheeler teaches:
the update process includes a change process of changing a relationship between the value of the predetermined variable and the mapping data.
Wheeler [0103] discloses “For each group, the online HD map system 110 updates 1010 landmark objects based on the verification record types and raw sensor data in the group. For example, the online HD map system 110 increases the confidence value associated with each landmark object that corresponds to one or more match records… The amount of confidence value adjustment can be determined based on various factors such as the original confidence value associated with a landmark object, a location of the landmark object, a geographic region…”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kim and Ogawa to incorporate changing a relationship between the value of the predetermined variable, as taught in Wheeler, to ensure that the data is updated to reflect changes (Wheeler [0029]).

Regarding claim 6, Kim in combination with Ogawa teaches the vehicle learning system according to claim 2, wherein Kim further teaches:
the mapping is configured of a function approximator that receives the input data and outputs the output value;
Kim [0029]-[0030] discloses “The artificial neural network can be defined by a connection pattern between neurons in different layers, a learning process for updating model parameters, and an activation function for generating an output value…The artificial neural network may include an input layer, an output layer, and optionally one or more hidden layers.”
the storage device is configured to store a plurality of pieces of data as the mapping data;
Kim [0128] discloses “Meanwhile, the AI device disclosed herein may utilize a combination of pieces of information sensed by at least two sensors.”
Kim [0167] discloses “As a method for collecting the training set of the AI model 720, data stored in the AI server 200 or the cloud may be used, and information stored in the memory 170 inside the AI device 100 may be used.”
the second execution device is configured to execute an update process of updating the mapping data based on an evaluation result of the relationship evaluation process; and
Kim [0004] discloses “According to the standard, information about the main system of the vehicle or failure information transmitted from sensors attached to the vehicle to the ECU can be viewed at the external device of the vehicle by using the serial communication function.”
Kim [0029] discloses “The artificial neural network can be defined by a connection pattern between neurons in different layers, a learning process for updating model parameters, and an activation function for generating an output value.”
The combination of Kim and Ogawa do not expressly teach:
the calculation process includes a selection process of selecting the mapping data used for calculating the output value according to a value of the predetermined variable;
the update process includes a change process of changing a relationship between the value of the predetermined variable and the mapping data.
Wheeler teaches:
the calculation process includes a selection process of selecting the mapping data used for calculating the output value according to a value of the predetermined variable;
Wheeler [0121] discloses “For example, the vehicle 150 calculates a significance value for a particular discrepancy according to predetermined rules and compares the significance value to a threshold value to evaluate whether the discrepancy is significant.”
the update process includes a change process of changing a relationship between the value of the predetermined variable and the mapping data.
Wheeler [0103] discloses “For each group, the online HD map system 110 updates 1010 landmark objects based on the verification record types and raw sensor data in the group. For example, the online HD map system 110 increases the confidence value associated with each landmark object that corresponds to one or more match records… The amount of confidence value adjustment can be determined based on various factors such as the original confidence value associated with a landmark object, a location of the landmark object, a geographic region…”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kim and Ogawa to incorporate changing a relationship between the value of the predetermined variable, as taught in Wheeler, to ensure that the data is updated to reflect changes (Wheeler [0029]).

Regarding claim 10, Kim in combination with Ogawa and Wheeler teaches the vehicle learning system according to claim 5, wherein Kim further teaches:
the predetermined variable includes a position information variable which is a variable indicating position information of the vehicle.
Kim [0010] discloses “If the proximity sensor value is less than or equal to a first reference value, data acquired from the gyroscope sensor, the acceleration sensor, the GPS sensor, and the proximity sensor may be input to the artificial intelligence mode.”

Regarding claim 16, Kim in combination with Ogawa teaches the vehicle learning system according to claim 3, wherein Kim further teaches:
the storage device is configured to store first mapping data which is data defining first mapping that receives first input data based on the detection value of the in-vehicle sensor and outputs a first output value which is an output value having the information on the default state, and second mapping data which is data defining second mapping that receives second input data based on the detection value of the in-vehicle sensor…
Kim [0181]-[0182] discloses “…the AI model may include a second AI model 920 whose weight is adjusted by training using an impact direction 930 as a result value and sensing values of a GPS sensor, a gyroscope sensor and an acceleration sensor as an input value 910…Specifically, according to one embodiment of the present invention, the result value 930 of the second AI model 920 may include a plurality of directions.”
Kim [0061] discloses “The memory 170 may store data that supports various functions of the AI device 100. For example, the memory 170 may store input data acquired by the input unit 120, learning data, a learning model, a learning history, and the like.”
the first execution device and the second execution device are configured to execute, in cooperation with each other, a first acquisition process of acquiring the first input data based on the detection value of the in-vehicle sensor, a first calculation process of calculating the first output value with the first input data acquired by the first acquisition process as an input of the first mapping, a second acquisition process of acquiring the second input data based on the detection value of the in-vehicle sensor, a second calculation process of calculating the second output value with the second input data acquired by the second acquisition process as an input of the second mapping
Kim [0004] discloses “According to the standard, information about the main system of the vehicle or failure information transmitted from sensors attached to the vehicle to the ECU can be viewed at the external device of the vehicle by using the serial communication function.”
The Examiner further notes that the ECU communicating with the external device of the vehicle via serial communication function indicates that the first and second execution devices are in cooperation with each other.
Kim [0140] discloses “It is inefficient to input all the data acquired by the sensing unit 140 to the AI model. Therefore, the processor 180 does not immediately use the data acquired by the sensing unit 140 as the input value of the AI model, and may first determine whether to the acquired data is used as the input value of the AI model through the comparison between a predetermined reference value and each sensor value.”
The Examiner notes that a comparison of values encompasses evaluating their relationship.
Kim does not expressly teach:
…and outputs a second output value which is an output value having the information on the default state;
a matching determination process of determining whether the first output value matches the second output value, a validity determination process of determining validity of the second output value based on a determination result by the matching determination process; and
the relationship evaluation process includes a process of obtaining a distribution of frequencies determined to be invalid by the validity determination process for the value of the predetermined variable.
Ogawa teaches:
…and outputs a second output value which is an output value having the information on the default state;
Ogawa [0061] discloses “The PM ECU 70 receives an output signal indicating an engine state via the engine ECU 73. The engine state is detected by an engine state quantity sensor 99.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the in-vehicle sensors of Kim to consider the default state being a state of the internal combustion engine, as taught by Ogawa, “for the purpose of improvement in the fuel consumption performance of the vehicle” (Ogawa [0005]).
Wheeler teaches:
a matching determination process of determining whether the first output value matches the second output value, a validity determination process of determining validity of the second output value based on a determination result by the matching determination process; and
Wheeler [0091] discloses “The vehicle 150 determines that there is a mismatch if the location data and the geometric shape data of an object detected by the vehicle (or an object on the map) does not match the location data and geometric shape data of any object on the map (or any object detected by the vehicle.)”
the relationship evaluation process includes a process of obtaining a distribution of frequencies determined to be invalid by the validity determination process for the value of the predetermined variable.
Wheeler [0101] discloses “For example, for a particular location, if 12 verification records are mismatch records and 1877 verification records are match records, the mismatch records are outlier verification records. If one copy of raw sensor data for a particular location is distant from other copies of raw sensor data for the same location, then this particular copy is an outlier.”
The Examiner notes that determining an outlier (i.e., invalid data) based on a distribution of matched and mismatched records encompasses obtaining a distribution of frequencies determined to be invalid.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kim and Ogawa to incorporate a matching determination process, as taught in Wheeler, to improve reliability and accuracy (Wheeler [0101]).

Regarding claim 17, Kim in combination with Ogawa and Wheeler teaches the vehicle learning system according to claim 16, wherein Kim further teaches:
the first execution device is configured to execute the first acquisition process, the first calculation process, the second acquisition process, the second calculation process…
Kim [0136] discloses “the AI device mounted on the vehicle may perform: acquiring, by the sensing unit 140, data (S410); determining, by the processor 180, whether the data acquired by the sensing unit satisfies a predetermined reference value (S420); inputting, by the processor 180, the acquired data to the AI model to determine whether to perform self-diagnosis and an impact direction (S430)…”
the second execution device is configured to execute an outside-vehicle reception process of receiving data transmitted by the vehicle-side transmission process, the relationship evaluation process, and the update process.
Kim [0004] discloses “According to the standard, information about the main system of the vehicle or failure information transmitted from sensors attached to the vehicle to the ECU can be viewed at the external device of the vehicle by using the serial communication function.”
Kim does not expressly teach:
the matching determination process, and a vehicle-side transmission process of transmitting the second input data when determination is made by the matching determination process that there is no match; and
Wheeler teaches:
the matching determination process, and a vehicle-side transmission process of transmitting the second input data when determination is made by the matching determination process that there is no match; and
Wheeler [0091] discloses “The vehicle 150 determines that there is a mismatch if the location data and the geometric shape data of an object detected by the vehicle (or an object on the map) does not match the location data and geometric shape data of any object on the map (or any object detected by the vehicle.) The vehicle 150 creates 914 a mismatch record.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kim and Ogawa to incorporate a matching determination process, as taught in Wheeler, to improve reliability and accuracy (Wheeler [0101]).

Regarding claim 18, Kim in combination with Ogawa and Wheeler teaches the vehicle learning system according to claim 17, wherein Kim further teaches:
the second execution device is configured to execute an update data transmission process of transmitting the second mapping data updated by the update process; and
Kim [0068] discloses “The processor 180 may collect history information including the operation contents of the AI device 100 or the user's feedback on the operation and may store the collected history information in the memory 170 or the learning processor 130 or transmit the collected history information to the external device such as the AI server 200. The collected history information may be used to update the learning model.”
The Examiner notes that a processor may be a second execution device.
the first execution device is configured to execute an update data reception process of receiving data transmitted by the update data transmission process.
Kim [0136] discloses “the AI device mounted on the vehicle may perform: acquiring, by the sensing unit 140, data (S410); determining, by the processor 180, whether the data acquired by the sensing unit satisfies a predetermined reference value (S420); inputting, by the processor 180, the acquired data to the AI model to determine whether to perform self-diagnosis and an impact direction (S430)…”

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of Wheeler et al.

Regarding claim 19, Kim teaches the vehicle control device comprising:
an execution device mounted on a vehicle; and
Kim [0136] discloses “…the AI device mounted on the vehicle may perform: acquiring, by the sensing unit 140, data (S410)…”
a storage device, wherein: the storage device is configured to store first mapping data which is data defining first mapping that receives first input data based on a detection value of an in-vehicle sensor and outputs a first output value which is an output value having information on a default state, and second mapping data which is data defining second mapping that receives second input data based on the detection value of the in-vehicle sensor and outputs a second output value which is an output value having the information on the default state;
Kim [0136] discloses “the AI device mounted on the vehicle may perform: acquiring, by the sensing unit 140, data (S410); determining, by the processor 180, whether the data acquired by the sensing unit satisfies a predetermined reference value (S420); inputting, by the processor 180, the acquired data to the AI model to determine whether to perform self-diagnosis and an impact direction (S430)…”
Kim [0140] discloses “It is inefficient to input all the data acquired by the sensing unit 140 to the AI model. Therefore, the processor 180 does not immediately use the data acquired by the sensing unit 140 as the input value of the AI model, and may first determine whether to the acquired data is used as the input value of the AI model through the comparison between a predetermined reference value and each sensor value.”
The Examiner notes that a comparison of values encompasses evaluating their relationship.
The Examiner further notes that the processor determining whether the acquired data should be used as input to the AI device indicates that the AI device (i.e., first execution device) and processor (i.e., second execution device) are in cooperation with each other.
the first mapping is configured of a function approximator that receives the first input data and outputs the first output value;
Kim [0029]-[0030] discloses “The artificial neural network can be defined by a connection pattern between neurons in different layers, a learning process for updating model parameters, and an activation function for generating an output value…The artificial neural network may include an input layer, an output layer, and optionally one or more hidden layers.”
the second mapping is configured of a function approximator that receives the second input data and outputs the second output value; and
Kim [0181]-[0182] discloses “…the AI model may include a second AI model 920 whose weight is adjusted by training using an impact direction 930 as a result value and sensing values of a GPS sensor, a gyroscope sensor and an acceleration sensor as an input value 910…Specifically, according to one embodiment of the present invention, the result value 930 of the second AI model 920 may include a plurality of directions.”
the execution device is configured to execute a first acquisition process of acquiring the first input data based on the detection value of the in-vehicle sensor, a first calculation process of calculating the first output value with the first input data acquired by the first acquisition process as an input of the first mapping, a second acquisition process of acquiring the second input data based on the detection value of the in-vehicle sensor, a second calculation process of calculating the second output value with the second input data acquired by the second acquisition process as an input of the second mapping,…
Kim [0136] discloses “the AI device mounted on the vehicle may perform: acquiring, by the sensing unit 140, data (S410); determining, by the processor 180, whether the data acquired by the sensing unit satisfies a predetermined reference value (S420); inputting, by the processor 180, the acquired data to the AI model to determine whether to perform self-diagnosis and an impact direction (S430)…”
Kim [0181]-[0182] discloses “…the AI model may include a second AI model 920 whose weight is adjusted by training using an impact direction 930 as a result value and sensing values of a GPS sensor, a gyroscope sensor and an acceleration sensor as an input value 910…Specifically, according to one embodiment of the present invention, the result value 930 of the second AI model 920 may include a plurality of directions.”
Kim does not expressly teach:
…a matching determination process of determining whether the first output value matches the second output value, a vehicle-side transmission process of transmitting the second input data when determination is made by the matching determination process that there is no match.
Wheeler teaches:
…a matching determination process of determining whether the first output value matches the second output value, a vehicle-side transmission process of transmitting the second input data when determination is made by the matching determination process that there is no match.
Wheeler [0091] discloses “The vehicle 150 determines that there is a mismatch if the location data and the geometric shape data of an object detected by the vehicle (or an object on the map) does not match the location data and geometric shape data of any object on the map (or any object detected by the vehicle.) The vehicle 150 creates 914 a mismatch record.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the data processing of Kim and Ogawa to incorporate a matching determination process, as taught in Wheeler, to improve reliability and accuracy (Wheeler [0101]).

Regarding claim 20, Kim teaches the vehicle learning device comprising an execution device outside a vehicle, wherein:
the execution device is configured to execute a first acquisition process of acquiring first input data based on a detection value of an in-vehicle sensor in the vehicle, a first calculation process of calculating a first output value with the first input data acquired by the first acquisition process as an input of first mapping, a second acquisition process of acquiring second input data based on the detection value of the in-vehicle sensor, a second calculation process of calculating a second output value with the second input data acquired by the second acquisition process as an input of second mapping,…, a relationship evaluation process of evaluating a relationship between a predetermined variable different from a variable corresponding to the second output value and accuracy of the second output value, and an update process of updating second mapping data based on an evaluation result of the relationship evaluation process;
Kim [0004] discloses “According to the standard, information about the main system of the vehicle or failure information transmitted from sensors attached to the vehicle to the ECU can be viewed at the external device of the vehicle by using the serial communication function.”
Kim [0136] discloses “the AI device mounted on the vehicle may perform: acquiring, by the sensing unit 140, data (S410); determining, by the processor 180, whether the data acquired by the sensing unit satisfies a predetermined reference value (S420); inputting, by the processor 180, the acquired data to the AI model to determine whether to perform self-diagnosis and an impact direction (S430)…”
Kim [0181]-[0182] discloses “…the AI model may include a second AI model 920 whose weight is adjusted by training using an impact direction 930 as a result value and sensing values of a GPS sensor, a gyroscope sensor and an acceleration sensor as an input value 910…Specifically, according to one embodiment of the present invention, the result value 930 of the second AI model 920 may include a plurality of directions.”
and the update process includes a division process of dividing the second mapping data to be used into respective pieces of data according to the value of the predetermined variable.
Kim [0128] discloses “Meanwhile, the AI device disclosed herein may utilize a combination of pieces of information sensed by at least two sensors.”
Kim [0136] discloses “…the AI device mounted on the vehicle may perform: acquiring, by the sensing unit 140, data (S410); determining, by the processor 180, whether the data acquired by the sensing unit satisfies a predetermined reference value (S420); inputting, by the processor 180, the acquired data to the AI model…”
The Examiner notes that inputting the acquired data into the AI model encompasses an update process.
Kim does not expressly teach:
…a matching determination process of determining whether the first output value matches the second output value, an outside-vehicle reception process of receiving the second input data transmitted from the vehicle when determination is made by the matching determination process that there is a mismatch, a validity determination process of determining validity of the second output value based on a determination result by the matching determination process…
the relationship evaluation process includes a process of obtaining a distribution of frequencies determined to be invalid by the validity determination process for a value of the predetermined variable;
Wheeler teaches:
…a matching determination process of determining whether the first output value matches the second output value, an outside-vehicle reception process of receiving the second input data transmitted from the vehicle when determination is made by the matching determination process that there is a mismatch, a validity determination process of determining validity of the second output value based on a determination result by the matching determination process…
Wheeler [0091] discloses “The vehicle 150 determines that there is a mismatch if the location data and the geometric shape data of an object detected by the vehicle (or an object on the map) does not match the location data and geometric shape data of any object on the map (or any object detected by the vehicle.) The vehicle 150 creates 914 a mismatch record.”
the relationship evaluation process includes a process of obtaining a distribution of frequencies determined to be invalid by the validity determination process for a value of the predetermined variable;
Wheeler [0101] discloses “For example, for a particular location, if 12 verification records are mismatch records and 1877 verification records are match records, the mismatch records are outlier verification records. If one copy of raw sensor data for a particular location is distant from other copies of raw sensor data for the same location, then this particular copy is an outlier.”
The Examiner notes that determining an outlier (i.e., invalid data) based on a distribution of matched and mismatched records encompasses obtaining a distribution of frequencies determined to be invalid.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the data processing of Kim to incorporate a matching determination process, as taught in Wheeler, to improve reliability and accuracy (Wheeler [0101]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Cella et al. (U.S. Patent Application Publication No. 20190174207) discloses a monitoring system for data collection in an industrial environment includes a data acquisition circuit that determines detection values received from input sensors, a multiplexor (MUX) having a number of inputs corresponding to a subset of the detection values, and a MUX control circuit that provides logical control of the MUX based on the subset of the detection values.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE T SU whose telephone number is (571)272-5326. The examiner can normally be reached Monday to Friday, 8:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.T.S./Patent Examiner, Art Unit 3662                                                                                                                                                                                                        
/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662